On December 14, 1920, an opinion was rendered by this court in the above case in favor of the defendant in error (80 Okla. 58, 193 P. 998), bu tit did not expressly give judgment against sureties on supersedeas bond. Motion is now made by defendant in error for judgment against such sureties. Under chapter 249, Session Laws 1915, p. 606, as construed by this court in Long v. O. R. Lang  Co., 49 Okla. 342, 152 P. 1078, Wilcox v. Wooten, 60 Okla. 204, *Page 101 159 P. 1118, and Rumley v. Sanders et al., 62 Okla. 284,162 P. 949, judgment should have been rendered against the sureties on the supersedeas bond.
Judgment is therefore entered in this court in favor of defendant in error, Willie Henshaw, nee McIntosh, a minor, by Pleas Henshaw, her legal guardian, against C.J. Nunn and H.L. Wood, sureties on supersedeas bond herein for the sum of $850, with interest at the rate of 6 per cent. per annum from October 19, 1917, and for costs.